Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 25, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  142461-2 & (45)                                                                                     Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PATRICK MCCARTHY,                                                                                       Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices


  v                                                                SC: 142461-2
                                                                   COA: 300159; 300160
                                                                   Oakland CC: 2008-094425-NO;
  EDWARD SOSNICK, WENDY L. POTTS,                                  2008-089426-NO
  KEVIN M OEFFNER, RICHARD M LYNCH,
  JEANNE STEMPIEN, KATHLEEN J.
  MCCANN, THOMAS J RYAN, BARRY M
  GRANT, MICHAEL J TALBOT, DIANE M
  GARRISON, NANCY J DIEHL, RONALD F
  ROSE, NANCY J GRANT, and OAKLAND
  COUNTY CIRCUIT COURT,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion to strike is DENIED. The application for leave
  to appeal the October 26, 2010 orders of the Court of Appeals is considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 25, 2011                      _________________________________________
         d0418                                                                Clerk